UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Mid Cap Value Fund Schedule of Investments 1/31/2016 (Unaudited) Shares Value COMMON STOCKS - 99.5% Energy - 7.8% Oil & Gas Equipment & Services - 1.4% Cameron International Corp. * $ Oil & Gas Exploration & Production - 6.4% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Concho Resources, Inc. * Memorial Resource Development Corp. * Pioneer Natural Resources Co. $ Total Energy $ Materials - 3.9% Specialty Chemicals - 1.3% Celanese Corp. $ Metal & Glass Containers - 1.0% Crown Holdings, Inc. * $ Forest Products - 1.6% Louisiana-Pacific Corp. * $ Total Materials $ Capital Goods - 6.3% Building Products - 4.2% Fortune Brands Home & Security, Inc. $ Owens Corning * $ Construction & Engineering - 1.1% Fluor Corp. $ Industrial Machinery - 1.0% Dover Corp. $ Total Capital Goods $ Commercial Services & Supplies - 1.4% Human Resource & Employment Services - 1.4% ManpowerGroup, Inc. $ Total Commercial Services & Supplies $ Transportation - 3.1% Air Freight & Logistics - 1.0% Expeditors International of Washington, Inc. $ Airlines - 2.1% United Continental Holdings, Inc. * $ Total Transportation $ Automobiles & Components - 2.2% Tires & Rubber - 2.2% The Goodyear Tire & Rubber Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.8% Homebuilding - 1.4% Lennar Corp. $ Household Appliances - 1.4% Whirlpool Corp. $ Total Consumer Durables & Apparel $ Retailing - 2.5% Department Stores - 0.9% Macy's, Inc. $ Apparel Retail - 1.6% Ross Stores, Inc. $ Total Retailing $ Food, Beverage & Tobacco - 7.5% Agricultural Products - 2.3% Ingredion, Inc. $ Packaged Foods & Meats - 5.2% The Hershey Co. $ The JM Smucker Co. Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 4.3% Health Care Equipment - 3.3% Boston Scientific Corp. * $ Zimmer Biomet Holdings, Inc. $ Health Care Distributors - 1.0% Cardinal Health, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 1.3% Pharmaceuticals - 1.3% Jazz Pharmaceuticals Plc * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.2% Regional Banks - 7.2% Cathay General Bancorp $ Citizens Financial Group, Inc. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp Regions Financial Corp. $ Total Banks $ Diversified Financials - 8.1% Other Diversified Financial Services - 1.7% Voya Financial, Inc. $ Specialized Finance - 4.5% Intercontinental Exchange, Inc. $ Nasdaq, Inc. $ Consumer Finance - 1.0% Synchrony Financial $ Investment Banking & Brokerage - 0.9% Lazard, Ltd. $ Total Diversified Financials $ Insurance - 9.2% Life & Health Insurance - 3.8% Lincoln National Corp. $ Unum Group $ Multi-line Insurance - 1.7% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.7% The Hanover Insurance Group, Inc. $ XL Group Plc $ Total Insurance $ Real Estate - 10.2% Diversified REIT - 1.4% Duke Realty Corp. $ Office REIT - 0.3% Corporate Office Properties Trust $ Residential REIT - 3.9% Essex Property Trust, Inc. $ Mid-America Apartment Communities, Inc. UDR, Inc. $ Retail REIT - 2.4% Federal Realty Investment Trust $ General Growth Properties, Inc. $ Specialized REIT - 1.2% Digital Realty Trust, Inc. $ Real Estate Services - 1.0% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 6.3% IT Consulting & Other Services - 1.5% Amdocs, Ltd. $ Data Processing & Outsourced Services - 2.1% Fidelity National Information Services, Inc. $ Total System Services, Inc. $ Application Software - 2.7% Citrix Systems, Inc. * $ Nuance Communications, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.4% Communications Equipment - 0.7% Harris Corp. $ Electronic Manufacturing Services - 1.7% IPG Photonics Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 6.3% Semiconductors - 6.3% First Solar, Inc. * $ Microsemi Corp. * NVIDIA Corp. ON Semiconductor Corp. * Qorvo, Inc. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 6.7% Electric Utilities - 4.6% Edison International $ Eversource Energy Westar Energy, Inc. $ Multi-Utilities - 2.1% NiSource, Inc. $ Public Service Enterprise Group, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $824,200,349) $ TOTAL INVESTMENT IN SECURITIES - 99.5% (Cost $824,200,349) (a) $ OTHER ASSETS & LIABILITIES - 0.5% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) At January 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $824,345,689 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of January 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
